   Case 2:17-cr-00080-JS Document 80 Filed 10/14/20 Page 1 of 1 PageID #: 422




                                                                                windelsmarx.com




Bradley D. Simon
212.237.1164                                                  156 West 56th Street | New York, NY 10019
bsimon@windelsmarx.com                                        T. 212.237.1000 | F. 212.262.1215


                                                                   October 14, 2020


The Honorable Joanna Seybert
United States District Judge
100 Federal Plaza
Central Islip, NY 11722



                          Re:        United States v. Jack Vitayanon
                                     Criminal Docket no. 17CR 080(JS)
Dear Judge Seybert:
         We represent Jack Vitayanon, the defendant in the above referenced case.
       Due to issues related to the pandemic we respectfully request that Mr. Vitayanon’s
sentence, currently scheduled for Friday, October 16, 2020 be adjourned to Friday morning,
January 22, 2021.


         Your Honor’s attention to this matter is greatly appreciated.


                                                                                Respectfully submitted,




                                                                                Bradley D. Simon




cc.: AUSA Charles Rose. (via ECF)


                 NEW YORK, NY   |   NEW BRUNSWICK, NJ   |   MADISON, NJ   |   PRINCETON, NJ   |   STAMFORD, CT
{11797671:2}
